UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 16-1659


AMINATA M. WILLIAMS,

                Plaintiff - Appellant,

           v.

21ST MORTGAGE CORPORATION,

                Defendant - Appellee,

     and

U. S. BANK N.A., Trustee for the RASC 2007-EMX1 Trust; OCWEN LOAN
SERVICING; RESIDENTIAL FUNDING COMPANY, LLC; JOHN DOES 1
through 10,

                Defendants.



                                  No. 17-1534


AMINATA M. WILLIAMS,

                Plaintiff - Appellant,

           v.

21ST MORTGAGE CORPORATION; JOHN DOES 1 through 10; OCWEN
LOAN SERVICING; RESIDENTIAL FUNDING COMPANY, LLC; U. S. BANK
NATIONAL ASSOCIATION, Trustee for the RASC 2007-EMX1 Trust,

                Defendants - Appellees.
Appeals from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang; Paula Xinis, District Judges. (8:16-cv-01210-PX)


Submitted: November 20, 2017                                Decided: November 30, 2017


Before AGEE, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles C. Iweanoge, THE IWEANOGES’ FIRM, P.C., Washington, D.C., for
Appellant. Robert H. Hillman, SAMUEL I. WHITE PC, Rockville, Maryland; Brian J.
Slipakoff, Phillip Chong, DUANE MORRIS LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Aminata Williams appeals from the district court’s

orders: (1) denying her motion for a preliminary injunction/temporary restraining order

to prevent a foreclosure sale and, (2) dismissing her civil action as barred by res judicata.

We have reviewed the record included on appeal as well as the district court’s opinions

and we find no reversible error. Accordingly we affirm on the reasoning of the district

court. Williams v. 21st Mortgage Corp., No. 8:16-cv-01210-PX (D. Md. filed May 3,

2016, and entered May 4, 2016; Mar. 27, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3